Citation Nr: 1548364	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-44 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right-sided hemiparesis, claimed as right-sided weakness, as secondary to residuals of a traumatic head injury.

2.  Entitlement to a disability rating in excess of 70 percent for residuals of a traumatic head injury, including dizziness, encephalopathy, fatigue, dementia, and depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1976 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2010, the RO denied entitlement to a rating in excess of 10 percent for residuals of a head injury.  A May 2010 rating decision denied entitlement to service connection for right-side hemiparesis, claimed as right-side weakness.  In November 2013, the RO awarded an increased, 70 percent rating for residuals of a head injury, effective from October 30, 2009.  The Board remanded these claims for additional development in May 2014.

In July 2014, the RO implemented the Board's May 2014 decision that allowed service connection for dementia and depression.  These disabilities were included as residuals of the Veteran's head injury.  That disability was recharacterized as a traumatic brain injury (TBI) with dizziness, encephalopathy, fatigue, dementia and depression.  The RO continued the 70 percent disability rating.

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) had been perfected on appeal.  In a December 20, 2013 VA Form 21-4138, the Veteran stated:  "This inquiry is to request that Individual Unemployability (IU) be granted with the effective date of July 25, 2012."  Thereafter, a March 2015 rating decision granted entitlement to a TDIU, effective form July, 25, 2012, as requested by the Veteran.  As that claim has been granted in full, it is no longer in appellate status.  

In May 2015, the RO issued a statement of the case addressing two claims:  the propriety of the decrease in the evaluation of migraines from 50 percent to 30 percent effective September 29, 2012, and service connection for a cerebrovascular accident (claimed as stroke) as secondary to traumatic brain injury.  The Veteran did not perfect an appeal of these claims.  Therefore, they are not on appeal before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay that inevitably will result from the additional remand of this claim, but it is necessary to ensure there is a complete record and to afford the Veteran every possible consideration.

A.  Right-Sided Hemiparesis

The September 2014 VA neurology examiner's opinion is inadequate.  The examiner opined that the Veteran's right-sided hemiparesis was not related to his in-service head injury because VA and private clinicians had attributed it to a cerebrovascular accident the Veteran had in 2004.  The examiner, however, failed to address the Veteran's spouse's report that the Veteran's right-sided weakness began in 1977 and contemporaneous service treatment records (STRs), including from Walter Reed Army Medical Center, and VA treatment records that show right-sided neurological findings or complaints.  See April 2013 J.S. Statement; November 1977 VA Psychiatry Treatment Records (neurosensory evaluation revealed several difficulties in sensory acuity and movement with the right hand and arm as compared to the left, including much less sensitivity to stimulation of fingers on the right, noticeable dysmetria in finger-to-nose movements with the right hand, and stronger grip on the left, despite the Veteran being right-handed); March 1977 STR (diagnosing hypesthesia to pinprick, vibration, and light touch on entire right side of body as right hemihypesthesia, of questionable etiology and significance); March 1977 STR (diagnosing complaints of right-sided weakness and findings of some right sensory extinction and mild motor weakness on the right side as concussive syndrome); March 1977 STR (finding mild right facial weakness and marked reduction in right grip strength); March 1977 Walter Reed Treatment Records (noting complaint of paresthesias in right leg and finding mild right lower extremity drift).  VA should obtain an opinion on remand that addresses the Veteran's spouse's lay testimony and STRs and VA treatment records from 1977.

B.  Increased Rating 

	1.  Residuals of a head injury (TBI)

The Veteran's and his spouse's reports in VA treatment records and the findings of VA clinicians suggest that the Veteran's symptoms and functional limitations have worsened since his last VA examination.  See August 2015 VA Neurology Treatment Records (reporting that the Veteran had seemed more forgetful and irritable lately, was experiencing side effects from medication, and that the medication was only effective for 2-3 hours); July 2015 VA Psychiatric Treatment Records (noting reports of visual hallucinations and indicating that they may be related to a history of head injury).

As the Veteran was most recently examined in September 2014, VA should obtain updated treatment records and schedule the Veteran for examinations regarding the residuals of his service-connected head injury (TBI).

Further, the Veteran's residuals of a head injury are rated under Diagnostic Code 8045.  38 C.F.R. § 4.124a (2015).  If a diagnosed mental disorder is included in the residuals of a TBI, Diagnostic Code 8045 instructs that emotional/behavioral dysfunction be rated separately under 38 C.F.R. § 4.130 if the manifestations of that mental disorder can be clearly separated from other comorbid conditions.  38 C.F.R. § 4,142a, Diagnostic Code 8045, Note (1).  VA treatment records show that the Veteran has a diagnosed mental disorder.  See July 2015 VA Psychiatric Treatment Records (diagnosing unspecified depressive disorder separate from diagnosis of major neurocognitive disorder); July 2014 VA Psychiatric Treatment Records (diagnosing mood disorder secondary to general medical condition and TBI). 

The Veteran was provided a VA psychiatric examination in June 2013, but the examiner referred the Veteran for a neuropsychological examination instead.  The reasoning was that to differentiate between symptoms attributable to TBI versus psychiatric diagnoses would require a neuropsychiatrist who could determine what impact of functioning was related to substance abuse, Parkinson's Disease, and/or TBI.  See June 2013 VA Psychiatric Examination.  

The Veteran was not scheduled for a neuropsychological evaluation.  Instead, the December 2014 VA neurology examiner was asked to opine regarding whether it is possible to distinguish any symptoms of a comorbid mental disorder from other residuals of a TBI or other nonservice-connected disabilities.  The examiner refrained from providing an opinion.  The reasoning was that the prior neurology examination did not evaluate or assess depression or any other psychiatric diagnosis and, moreover, such evaluation and assessment is typically provided by a mental health practitioner.  See December 2014 VA Neurolgical Examination Addendum.  

It is unclear whether scheduling the Veteran for an in-person neuropsychological or neuropsychiatric examination would be appropriate.  The December 2012 VA examiner appeared to indicate that it would not be useful to repeat the 1977 neuropsychological testing at this time, because the Veteran had had the interval development of neurodegenerative process which would cause progressive cognitive dysfunction.  See December 2012 VA TBI Residuals Examination.  Regardless, as VA is provided new examinations for the Veteran's other residuals of a head injury (TBI), VA should schedule the Veteran for a neuropsychological or neuropsychiatric examination and obtain an opinion regarding whether it is possible to distinguish between the symptoms and functional impairment attributable to the Veteran's diagnosed mental disorder and the symptoms and functional impairment attributable to the Veteran's other TBI residuals.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from August 2015 forward.

2.  After completing the above development, schedule the Veteran for an examination by an appropriate clinician for right-sided hemiparesis.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right-sided hemiparesis had its clinical onset during active service from October 1976 to May 1977 or is related to any in-service disease, event, or injury, to include an in-service head injury in 1977.  

In providing this opinion, the examiner should acknowledge the Veteran's spouse's report that the Veteran's right-sided weakness began in 1977.  See April 2013 J.S. Statement.  The examiner should also acknowledge contemporaneous service treatment records, including from Walter Reed Army Medical Center, and VA treatment records that show right-sided neurological findings or complaints in 1977.  November 1977 VA Psychiatry Treatment Records (neurosensory evaluation revealed several difficulties in sensory acuity and movement with the right hand and arm as compared to the left, including much less sensitivity to stimulation of fingers on the right, noticeable dysmetria in finger-to-nose movements with the right hand, and stronger grip on the left, despite the Veteran being right-handed); March 1977 STR (diagnosing hypesthesia to pinprick, vibration, and light touch on entire right side of body as right hemihypesthesia, of questionable etiology and significance); March 1977 STR (diagnosing complaints of right-sided weakness and findings of some right sensory extinction and mild motor weakness on the right side as concussive syndrome); March 1977 STR (finding mild right facial weakness and marked reduction in right grip strength); March 1977 Walter Reed Treatment Records (noting complaint of paresthesias in right leg and finding mild right lower extremity drift).  

(b)  Is the right-sided hemiparesis at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected depression, dementia, residuals of a head injury, visual impairment, migraine headaches, a seizure disorder, tinnitus, and/or right ear hearing loss?

(c) Is right-sided hemiparesis at least as likely as not (50 percent or greater probability) aggravated, or permanently worsened, by the Veteran's service-connected depression, dementia, residuals of a head injury, visual impairment, migraine headaches, a seizure disorder, tinnitus, and/or right ear hearing loss?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Schedule the Veteran for an examination by an appropriate clinician for a neuropsychological and/or neuropsychiatric examination.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion regarding whether it is possible to distinguish between the symptoms and functional impairment attributable to the Veteran's diagnosed mental disorders and the symptoms and functional impairment attributable to the Veteran's other TBI residuals.

In providing this opinion, the examiner should acknowledge the Veteran's and his spouse's lay reports of symptoms and functional impairment.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Schedule the Veteran for an appropriate VA examination(s) of his remaining residuals of a head injury (TBI).  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  

The examiner must complete the appropriate Disability Benefits Questionnaire(s) (DBQs) for the Veteran's service-connected residuals of a head injury (TBI).  

5.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be given a supplemental statement of the case (SSOC) and a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

